Title: To James Madison from Edward W. DuVal, 17 March 1816
From: DuVal, Edward W.
To: Madison, James


                    
                        Dr. Sir,
                        
                            March 17th 1816.
                        
                    
                    A bill now before Congress proposes to allow, to the Representatives of the Officers & Crew of the late Sloop of War Wasp, the sum of 50.000 dollars, to be distributed as prize money; & to authorise the President, of the U. States, to Appoint a prize Agent, for the distribution thereof. Should this bill become a law, may I hope, Sir, to receive from you the Agency it contemplates? It would in no wise interfere with the duties assigned to me, nor can I see that it would be, in the least, incompatible with the situation I hold, in the Navy Dep’m’t.
                    I do not believe I should say too much, by venturing it as a fact, that the convenience & interest of those for whom the donation is intended would be greatly promoted by confiding the Agency to some one, residing at the seat of Government, directly connected with the Navy Department. The occasions have neither been rare, nor unimportant, in which the presumed influence & authority of the Secretary have been solicited in behalf of those entitled to distributive shares of the sums, at various times, appropriated. It would, no doubt, be improper to say that this has always been induced by the inattention of the Prize Agents: sometimes it may have been, and whenever a grievance, real, or imaginary, is thought to exist, both officers and Seamen naturally appeal for justice to the Department. Were the Prize Agents then immediately under its Eye & control, complaints might be promptly redressed, or their fallacies detected.
                    I do not know but that this application should have been presented thro’ the secretary of the navy, but as I am persuaded that he will, in reference to its object, rather consult your wishes than express a wish of his own, I have taken the liberty of addressing it to you, and trust it may not be deemed exceptionable. With very great respect & esteem, I have the honor to be, Your ob: Servant.
                    
                        E: W: Du Val
                    
                